MEMORANDUM **
Andre B. Young, a former Washington state prisoner and current civil detainee, appeals pro se from the district court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging that he was unlawfully detained past his earned early release date. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals on statute of limitations grounds, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
The district court properly determined that Young’s section 1983 action was barred by Washington’s three-year statute of limitations, see Wash. Rev.Code § 4.16.080(2); Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir.1991), because Young had reason to know of his injury over three years prior to filing his action, see id. at 760-61, and because he failed to establish a basis for equitable tolling, see Millay v. Cam, 135 Wash.2d 193, 955 P.2d 791, 797 (1998) (“The predicates for equitable tolling are bad faith, deception, or false assurances by the de*522fendant and the exercise of diligence by the plaintiff.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.